Title: To George Washington from Brigadier General Charles Scott, 27 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            North Castle Church [N.Y.] Sept. 27th 1778
          
          From the best account that I have been Able to get the enemy have no design of Moving Their main body farther than their presant incampment, about Volentins hill, they keep out Strong Forraging parties up as high as dobs’s ferry and on the other Side to wards House, they have taken off large Quantitys of wheat in the Straw and all the hay that is in that Country which is carryed Immediatly on Board of Vessels lying off Phillaps’s Hous, they have Robed and plunder’d the Inhabatance In a most Cruil manner, Striped the Cloths of the Children of many Famalys and hant left them an Attams worth of any thing to Subsist on. ther is no distintion made between whig and Tory. I am this moment informd by a woman From New York who Came up the North River by Water, and left the City Yesterday that She Saw the British Light Horse on Board and that she heard a Lieutenant of a Man of War Say that they war about to make An expedition to New London, that they had made one attempt in which they faild but he believed that would not be the Case this time. She says that there is a Very great Bustle about town a move to Some place is Cirtainly in adjutation but whether It be as the Lieut. Says to New London or not She is not able to say. Capt. Leavenworth is now down In order to meet a person from York I hope at His Return to be able to give You farther Accounts We had taken Yesterday from our hors patrolls one man from Lees Corps and another from Sheldons.
          the Field officers whom I had Reconnoitring this Country for a proper position for my Corps to take Report to me that this Spot, is the most elligable To secure our Retreat to the highlands at the 
            
            
            
            Continental Village and to answer Your Excellencys Wish in Securing that pass. I therefore Shall stay Hear untill Your Excellencys Pleasure is known on the matter—I am Still so onwell that I am not Able to Reconnoiter the Country my self, but I Trust that my faithfull officers (for so I may with Propriety say) will not misleed me. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          p.s. I am afraid that the Hurry of the Business of Yesterday Causd me to forget to date my letter of last evening For which Your Excellency will please to pardon me.
          
        